Citation Nr: 0008568	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES


1.  Entitlement to an increased rating for long thoracic 
nerve paralysis with right shoulder muscle weakness as a 
residual of radical neck dissection for submandibular 
mucoepidermoid carcinoma, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for paralysis of the 
eleventh cranial nerve with marked loss of musculature of the 
sternocleidomastoid, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for paralysis of the 
seventh cranial nerve as a residual of radical neck 
dissection, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for paralysis of the 
right radical nerve as a residual of radical neck dissection, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut, which denied the veteran's claims of 
entitlement to increased ratings for his service-connected 
long thoracic nerve paralysis with right shoulder muscle 
weakness as a residual of radical neck dissection for 
submandibular mucoepidermoid carcinoma, and for his service-
connected paralysis of the seventh cranial nerve as a 
residual of radical neck dissection, which were then 
evaluated as 40 percent and 20 percent disabling, 
respectively.  The veteran timely appealed these 
determinations to the Board.

When this matter was previously before the Board in June 
1999, the Board observed that in his January 1997 Substantive 
Appeal, the veteran had requested that he be afforded a 
hearing before a Member of the Board at the local VA office.  
The Board further indicated that, in May 1999, his 
representative reiterated the veteran's request for such a 
hearing.  Because the veteran had neither been afforded the 
opportunity to appear at hearing conducted before a Member of 
the Board nor had withdrawn a request for one, the Board 
remanded this matter in order to afford the veteran the 
opportunity to testify at such a hearing.  However, 
subsequent to the June 1999 remand, in a signed statement, 
dated in September 1999 and received at the RO the following 
month, the veteran indicated that, due to his declining 
health, he no longer wished to be afforded a Board hearing.  
The veteran's request for a Board hearing has thus been 
withdrawn.  See 38 C.F.R. § 20.704(e) (1999).

In addition, in written argument dated in October 1999, the 
veteran's representative, citing 38 C.F.R. § 4.16(a), 
asserted that the veteran was unable to secure substantially 
gainful employment due to his service-connected disabilities.  
The Board finds that the veteran has asserted an informal 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  In that same statement, his 
representative indicated that the veteran required the aid 
and assistance of another person "for his everyday care and 
activities."  The Board concludes that the veteran has thus 
also appears to be seeking either special monthly 
compensation or special monthly pension based on the need for 
the aid and attendance of another person.  These issues are 
not currently before the Board and are referred to the RO for 
any and all appropriate action and development.

As a final preliminary matter, the Board observes that, in an 
October 1999 rating decision, the RO denied the veteran's 
petition to reopen a claim for service connection for 
arteriosclerotic heart disease with angina and hypertension.  
In response, in a Notice of Disagreement (NOD) submitted by 
his accredited representative, dated and received by the RO 
that same month, the veteran indicated that he wished to 
appeal that determination.  A Statement of the Case (SOC) 
with regard to this claim was issued by the RO in October 
1999.  However, in a signed statement, dated in November 1999 
and received at the RO that same month, the veteran stated 
"I wish to state categorically that it is not now my intent 
and never was to claim service connection for 
[a]rteriosclerotic heart disease with angina and 
hypertension."  Accordingly, this issue has been withdrawn 
and is thus not before the Board.  See 38 C.F.R. § 20.204(c) 
(1999).


REMAND

As noted in the June 1999 remand, during the course of this 
appeal, in December 1997, the RO determined that separate 
evaluations for muscle loss and nerve damage were warranted 
and recharacterized the service-connected disabilities as 
reflected on the title page of this decision.  In doing so, 
the RO established service connection for paralysis of the 
eleventh cranial nerve with marked loss of musculature of the 
sternocleidomastoid, and assigned a 30 percent evaluation, 
effective June 3, 1996.  The RO also established service 
connection for paralysis of the right radical nerve as a 
residual of radical neck dissection, and assigned a 20 
percent evaluation, also effective June 3, 1996.  The Board 
observes that, as a result of the December 1997 rating 
action, the veteran's combined disability rating was 
increased to 80 percent, effective June 3, 1996.  Subsequent 
to the Board's remand, however, in a signed November 1999 
statement, the veteran indicated that he was unclear as to 
why these issues had been remanded because he believed that 
they were "resolved."  The Board finds that the veteran's 
November 1999 statement to be ambiguous regarding his 
intentions, and thus, on remand, the RO should have the 
veteran clarify whether he wishes to withdraw his appeals 
with respect to each of the claims certified for appeal, 
which are listed on the title page of this decision.

In the June 1999 remand, the Board also noted that, in a 
March 1998 rating decision, the RO denied the veteran's claim 
of entitlement to an increased rating for his service-
connected scars, which are residual of his radical neck 
dissection and which he claims are disfiguring (service-
connected scars).  The Board further observed that, in 
response, in an NOD dated in August 1998 and received by the 
RO that same month, the veteran indicated that he wished to 
appeal that determination.  An SOC with regard to this claim 
was issued by the RO in December 1998.  Although the Board 
indicated that it did not appear that he had filed a 
Substantive Appeal with respect to this claim, in his 
November 1999 statement, the veteran asserted that this issue 
was the only one discussed in the June 1999 remand that, in 
his opinion, had not been resolved.  In addition, he 
essentially argued that he had perfected an appeal to the 
Board with respect to this claim.  

In this regard, the Board notes that, if the veteran has not 
submitted a timely Substantive Appeal with respect to this 
issue, the Board has no jurisdiction to consider the claim on 
the merits.  Here, however, the RO has not considered the 
issue of the timeliness of the substantive appeal, and the 
Board may not do so in the first instance because the veteran 
has not had the opportunity to offer evidence and argument on 
this issue.  See Marsh v. West, 11 Vet. App. 468 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 
9-99, 64 Fed. Reg. 52376 (1999).  As such, this issue must be 
remanded.

As a final matter, the Board observes that, in a March 1999 
rating action, the RO denied, as not well grounded, the 
veteran's claim of entitlement to service connection for an 
anxiety disorder/major depression, which he claimed as 
secondary to his service-connected disabilities.  In a 
November 1999 statement, the veteran expressed his 
disagreement the veteran with that determination.  The Board 
accepts the November 1999 statement as an NOD pursuant to 
38 C.F.R. § 20.201 (1999); however, to date, it does not 
appear that the RO has not issued him an SOC with respect to 
this claim.  Under these circumstances, the Board must also 
remand this claim to the RO for the issuance of that SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him clarify, in writing, whether he 
wishes to continue prosecuting appeals 
with respect to the claims listed on the 
title page of this decision.

2.  The RO should issue the veteran a 
Statement of the Case with respect to his 
claim for service connection for service 
connection for an anxiety disorder/major 
depression, asserted as secondary to his 
service-connected disabilities, to 
include notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect his 
appeal on this issue.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the above 
actions, and contingent on the veteran's 
response regarding whether he wishes to 
prosecute appeals with respect to the 
issues listed on the title page of this 
decision, the RO should take any other 
actions deemed warranted by the record, 
including, if appropriate, readjudicating 
those claims.  In addition, regardless of 
the veteran's response, the RO should 
adjudicate whether the veteran has 
submitted a timely substantive appeal 
with respect to his claim of entitlement 
to an increased rating for his service-
connected scars.

5.  If the benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.  The SSOC must include the 
issue of the timeliness of his 
Substantive Appeal with respect to his 
claim for an increased rating for his 
service-connected scars, providing him 
with an opportunity to offer evidence and 
argument with respect to that 
determination before the case is returned 
to the Board for further consideration.  
The SSOC should contain a summary of the 
pertinent facts as well as the pertinent 
laws and regulations applicable to the 
proper filing of appeals.  However, the 
veteran and his representative are hereby 
reminded that Board review of any issue 
not currently in appellate status (to 
include the claim for service connection 
for service connection for an anxiety 
disorder/major depression, asserted as 
secondary to his service-connected 
disabilities) may be obtained only if a 
timely notice of disagreement and, after 
issuance of a statement of the case, a 
timely substantive appeal, are filed.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
within the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 8 -


